MANDATE

                                Court of Appeals
                            First District of Texas

                                 NO. 01-14-00614-CR

                           JASON B. JACKSON, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 176th District Court of Harris County. (Tr. Ct. No. 1365892).


TO THE 176TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 18th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on July 2, 2014. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered June 18, 2015.
              Panel consists of Justices Jennings, Bland, and Brown.
              Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




August 28, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT